DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2016/0083960 to Gleeson et al. Regarding claim 1, Gleeson discloses a floor panel comprising a floor chassis (fig. 5f: 440), an acoustic mat layer (320) and a gypsum concrete (para. 0036) layer (310) on the acoustic mat.  The floor panel inherently capable of being prefabricated and the layers are laminated together (being pressed together).  Regarding the limitation of at least one recess and protrusion for joining panels, Gleeson discloses an embodiment having a recess and protrusion (fig. 1B, 1C: 116b, 116a) for joining panels [0073 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the embodiment of recess and protrusion to aid in joining adjacent panels.  Regarding the recently added limitation of the floor chassis being larger than the acoustic mat layer and the gypsum concrete layer, Gleeson discloses this, as the floor chassis is larger in height than both the acoustic mat and the gypsum concrete (see fig. 5(f): 440 larger in height than 320 and 310).
Regarding claim 2, the layers fit together.
Regarding claims 4 and 5, a finishing flooring membrane (332) is connected to the gypsum layer (connected to the assembly).
Regarding claim 8, claim 8 is rejected for reasons cited in the rejection of claim 1 with floor chassis (440).  Additionally, Gleeson does not disclose a room with wall frame having upper and lower horizontal studs (plates) and vertical studs.  However, Gleeson discloses the use of walls (para 0003).  The examiner takes official notice that it is well known in the art of construction to use framing for wall construction.  The framing having upper and lower horizontal studs connected by vertical studs (top/bottom plates and vertical studs) with the lower stud secured to the floor framing.  This would have been an obvious means of constructing the walls since the materials listed are standard materials for wall construction and the layers are laminated together (being pressed together as a press fit).
Regarding claim 9, the components are segments and they are fitted together.
Regarding claims 11 and 12, a finish floor membrane is used (332).

Claims 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2016/0083960 to Gleeson et al. in view of U.S. Patent Publication US 2003/0109172 to Foden et al.
Regarding claims 6, 14 and 15, Gleeson does not disclose the use of an opening.  Foden discloses flooring with an opening (fig. 4:10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gleeson by adding an opening, as disclosed by Foden, in order to access the area below the flooring.

Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2016/0083960 to Gleeson et al. in view of U.S. Patent No. 2,181,169 to Bates.
Regarding claim 16, claim 16 is rejected for reasons cited in the rejection of claim 8.  Additionally, the use of cutting and shipping the panels is not disclosed.  However, fig. 5d teaches flooring panels in cut portions (300a, 300b) as being installed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gleeson by using the entire assembly as precut as are components 300b, fig. 5d in order to speed production.  Additionally, the limitation of being prefabricated before shipping is not disclosed.  Gleeson does not disclose the floor prefabricated before shipping.  Bates discloses prefabricating a building, including flooring, before shipping (Bates column 1, lines 1-20).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gleeson by using the technique of prefabrication, as disclosed by Bates, in order to reduce labor costs.  Additionally, the layers are laminated together (being pressed together) and are inherently capable of connecting to another panel.  Regarding the limitation of at least one recess and protrusion for joining panels, Gleeson discloses an embodiment having a recess and protrusion (fig. 1B, 1C: 116b, 116a) for joining panels [0073].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the embodiment of recess and protrusion to aid in joining adjacent panels.

Regarding claims 17 and 18, a finish floor membrane is used (332).
Regarding claim 20, the floor is installed in a room (building being disclosed).

Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive.  The applicant argues the recent claim amendments which are addressed in the new action above.  Regarding lamination, fig. 5(f) of Gleeson shows the components connected together in a manner which is laminated.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633